1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                       Case No. 19cv1784 - MMA (RBB)
12                                         Petitioner,
                                                             ORDER DENYING PETITIONER’S
13   v.                                                      MOTION FOR
                                                             RECONSIDERATION
14   SAN DIEGO SHERIFF, et al.,
15                                     Respondents.          [Doc. No. 7]
16
17          On September 16, 2019, Petitioner Erica D. Haywood (“Petitioner”) filed a petition
18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Doc. No. 1. On September
19   24, 2019, the Court denied Petitioner’s motion to proceed in forma pauperis and
20   dismissed the petition without prejudice. See Doc. No. 3. Petitioner now moves the
21   Court to reconsider its order.1 See Doc. No. 7. For the reasons set forth below, the Court
22   DENIES Petitioner’s motion for reconsideration.
23                                            LEGAL STANDARD
24          Pursuant to Federal Rule of Civil Procedure 59(e), district courts have the power to
25   reconsider a previous ruling or entry of judgment. Fed. R. Civ. P. 59(e). A Rule 59(e)
26
27
     1
      Petitioner contemporaneously filed a notice of appeal with the United States Court of Appeals for the
28   Ninth Circuit. See Doc. No. 8.

                                                         1
                                                                                        19cv1784 - MMA (RBB)
1    motion seeks “a substantive change of mind by the court.” Tripati v. Henman, 845 F.2d
2    205, 205 (9th Cir. 1988). Rule 59(e) provides an “extraordinary remedy” and, in the
3    interest of finality and conservation of judicial resources, such a motion should not be
4    granted absent highly unusual circumstances. Carroll v. Nakatani, 342 F.3d 934, 945
5    (9th Cir. 2003); McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999). Rule 59(e)
6    “may not be used to relitigate old matters, or to raise arguments or present evidence that
7    could have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554
8    U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A. Miller, Federal Practice and
9    Procedure § 2810.1, pp. 127–28 (2d ed.1995)).
10         Under Rule 59(e), it is appropriate to alter or amend a previous ruling or judgment
11   if “(1) the district court is presented with newly discovered evidence, (2) the district court
12   committed clear error or made an initial decision that was manifestly unjust, or (3) there
13   is an intervening change in controlling law.” United Nat. Ins. Co. v. Spectrum
14   Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). To carry the burden of proof, a
15   moving party seeking reconsideration must show more than a disagreement with the
16   Court’s decision or a recapitulation of the cases and arguments previously considered by
17   the court. See United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D.
18   Cal. 2001).
19                                           DISCUSSION
20         To the extent the Court can decipher the partially illegible motion, the Court finds
21   that Petitioner has not met her burden to attain relief under the extraordinary remedy of
22   Rule 59(e). Petitioner fails to present the Court with new evidence, demonstrate that the
23   Court committed clear error, or point the Court to a change in law. Rather, Petitioner
24   merely disagrees with the Court’s order and restates her previous claims. Such argument
25   is insufficient to meet the heavy burden required by Rule 59(e). As previously noted,
26
27
28

                                                   2
                                                                                19cv1784 - MMA (RBB)
1    Petitioner’s § 2254 petition is barred by the abstention doctrine and should have been
2    brought pursuant to 28 U.S.C. § 1983.2 See Doc. No. 3.
3                                                CONCLUSION
4           Having reviewed its previous ruling, the Court is satisfied that it committed no
5    error. Petitioner has not carried her burden under Rule 59(e) to demonstrate otherwise.
6    Accordingly, the Court DENIES Petitioner’s motion for reconsideration.
7           IT IS SO ORDERED.
8
9    Dated: October 10, 2019                      ________________________________________
                                                  HON. MICHAEL M. ANELLO
10
                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
      In fact, Petitioner filed a § 1983 action in this District on October 9, 2019. See Complaint, Haywood v.
28   U.C. San Diego et al. (S.D. Cal. 2019) (No. 3:19-cv-1955 MMA (BGS)).

                                                         3
                                                                                         19cv1784 - MMA (RBB)
